Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of Claims 1-3 which would merit a double patenting rejection over Claims 9-11 of parent application US 15/318,354, issued as US 10,920,093.  Accordingly, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in an interview with Norman P. Soloway on 16 December 2021.
The application has been amended as follows: 
	Cancel Claims 1-3
DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/318,354, filed on 12 December 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 March 2021 has been considered by the examiner.
Allowable Subject Matter
Claims 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be KR2005-0051590 to Yang et al., US 2004/0226717 to Reddy et al., and US 2004/0202850 to Hayashi et al.; however the references do not teach or suggest a method of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715